Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/22 has been entered.
Claims 1-22 are pending.
The IDS filed 02/11/22 has been considered.  An initialed copy accompanies this action. 
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	In claim 1, delete the last two lines and replace with –-the composite is formed by melting microstructures of the first polymer resulting in loss of shape, wherein the first polymer is dispersed in the composite with lack of uniform shape--.

20, delete the last two lines and replace with -–the composite is formed by melting microstructures of the first polymer resulting in loss of shape, wherein the first polymer is dispersed in the composite with lack of uniform shape--.

Authorization for this examiner’s amendment was given in an interview with Denise Bergin on 03/03/22.
The following is an examiner’s statement of reasons for allowance:
The instant claims are allowed for the reasons set forth by applicant in the Reply filed 02/11/22.  Briefly, Fujiki US 2015/0147660 does not teach melting of the composite material, but merely a pressing process that fuses the polymer binder to increase adhesion (0055; 0062; Fig 2).  The reference does not suggest or possess with inherent certainty the claimed microstructure resulting from melting of microstructures of the first polymer resulting in loss of shape when dispersed in the composite (see instant Fig 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
March 3, 2022